Case 1:19-cv-06918-RA-SDA Documenti16 Filed
USDC-SDNY

  

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: {1/8/70)4
JESSE KORMAN,
Plaintiff, No. 19-CV-6918 (RA)
v. ORDER OF REFERENCE
FOX NEWS NETWORK, LLC,
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

This action is referred to Magistrate Judge Aaron for the following purpose:

 

xX General Pretrial (includes scheduling, Consent under 28 U.S.C. § 636(c) for all
discovery, non-dispositive pretrial motions, purposes (including trial)

and settlement). The parties request a
settlement conference as soon as Judge
Aaron’s schedule permits.

 

 

Specific Non-Dispositive Motion/Dispute: Consent under 28 U.S.C. § 636(c) for limited
purpose (e.g., dispositive motion, preliminary
injunction)

Purpose:
If referral is for discovery disputes when the Habeas Corpus

District Judge is unavailabie, the time period of
the referral:

xX Settlement Social Security

 

 

Inquest After Default/Damages Hearing Dispositive Motion (i.e., motion requiring a
Report and Recommendation)
Particular Motion:

 

 

 

 

 

 

SO ORDERED.
Dated: November 8, 2019 i fo /
New York, New York [ “

Ronnie Abrams” SS
United States District Judge

 

 
